DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are currently pending in U.S. Patent Application No. 17/073,880 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. “Copy-move forgery detection based on scaled ORB”.

As to claim 1, Zhu teaches/suggests a method for verifying an image (p3221 Abstract “detecting copy-move forgeries”), comprising:
acquiring a first feature point set of a source image and a second feature point set of a target image (page 3223 Section 2.2, 2.2.1 Extract the FAST key points, Figs. 2, 7; Examiner notes source and target image(s) may correspond to ‘original’ and ‘input/tampered’ image(s) respectively, however the present claim language permits interpretation wherein the source and target image(s) are/exist within a same image);
determining a target local feature point pair based on the first feature point set and the second feature point set, wherein the target local feature point pair comprises a first feature point in the source image and a second feature point in the target image (pages 3223-3224 Section 2.2, 2.2.1 Extract the FAST key points, section 2.2.3);
determining a mapped point of the first feature point on the target image (p 3225 Eqn. 9, Section 2.3 Match the feature “In this section, we first map the oFAST points and scaled ORB features to the input image.  Because the next interval is the down sampling by a factor of 2, the computational formula of mapping the point (xi,yi) to image (Xi,Yi) is:”);
determining a distance between the second feature point and the mapped point (p 3225 Equation 10, Section 2.3 hamming distance);
acquiring a quantity of reference local feature point pairs, wherein the reference local feature point pairs are target local feature point pairs with distances being less than a target distance threshold (p 3225 Equation 11, Section 2.3 obtaining matching pairs match(i,j) in view of Section 2.4 Remove the false matching, “if the distance is less than the threshold ε, then the points pair (i,j) is matching pair, after this, we obtain the set of matching pairs”); and
determining that the target image is an image acquired by copying the source image based on the quantity being greater than a target quantity (in further view of p3231 Section 4 Conclusion “an efficient forensic method based on the scaled ORB for detecting copy-move forgery in digital images was proposed. The proposed method not only detects duplicated regions but also determines the geometric transformations and postprocessing applied to the forged regions. In addition, when locating the duplicated regions of which SIFT [1] and SURF [23] cannot detect, the proposed algorithm also perform well”).

As to claim 10, this claim is the device/apparatus claim corresponding to method claim 1 and is rejected accordingly.  See corresponding structural disclosure in p3226 Section 3 “The hardware environment of the experiments is a 2.60 GHz Intel Celeron E3400 processor”.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. “Copy-move forgery detection based on scaled ORB”, in view of Jones et al. (US 2018/0315221).

As to claim 2, Zhu teaches/suggests the method of claim 1.
Zhu fails to explicitly disclose the method wherein said determining the target feature point pair based on the first feature point set and the second feature point set comprises the limitations of claim 2.
Jones evidences the obvious nature of a feature point pair determination comprising: determining distances between any local feature point in the first feature point set and a plurality of reference feature points, wherein the reference feature points are local feature points in the second feature point set (Fig. 8 feature matching between reference and new image 814, 820-822, in view of [0041]);
acquiring a first distance and a second distance, wherein the first distance is a distance between the local feature point and a closest reference feature point, and the second distance is a distance between the local feature point and a second closest reference feature point ([0041] “In one embodiment, a ratio check may be implemented to exclude some outliers during feature matching by comparing the ratio of Euclidean distances between match candidates, namely, the Euclidean distance between the closest matching feature to the feature in question, and the Euclidean distance between the second closest matching feature. Then, this ratio can be set to a threshold that excludes many bad matches”); and
determining, based on a ratio of the first distance to the second distance being less than a target ratio, the reference feature point corresponding to the first distance and the local feature point as the target local feature point pair ([0041] “Then, this ratio can be set to a threshold that excludes many bad matches”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Zhu such that feature point pair determination therein further comprises determining a ratio of first and second closest distances as compared to a target ratio to as taught/suggested by Jones, the motivation as similarly taught/suggested therein that such a ratio comparison may serve to exclude/eliminate bad/outlying feature point pair matches.

As to claim 11, this claim is the device/apparatus claim corresponding to method claim 2 and is rejected accordingly.  


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Allowable Subject Matter
	Claims 5-9 are allowable.
	Claims 3-4 and 12-13 would be allowable if rewritten to overcome the rejection(s) (if any) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein.  For the case of allowable claim 5, which is the video verification method comprising the limitations of claim 1 in addition to those matched image pair acquisition and three final ‘determining’ limitations, references of record fail to teach/suggest said three ‘determining’ limitations in view of the claim as a whole.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669